ORDER
(1) GRANTING MOTION TO FILE REPLY
(2) GRANTING MOTION TO DISMISS APPEAL
Before HAYES, HOWARD and WIL-HOIT, JJ.
HAYES, Judge.
The Court, having considered the motion of the appellee to file a reply memorandum in support of its motion to dismiss, and having considered the response thereto, and being otherwise sufficiently advised, said motion is hereby GRANTED.
The Court, having considered the motion of the appellee to dismiss the appeal on the ground that the order appealed from was not a final and appealable order, and having considered the responses thereto, and being otherwise sufficiently advised, said motion is hereby GRANTED.